Citation Nr: 0810943	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-04 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

A videoconference hearing was held in March 2008 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent VA audiological testing in 2005.  In 
March 2008, at a video conference hearing before the 
undersigned Veterans Law Judge, he asserted that his hearing 
loss had worsened since that evaluation.  He had trouble 
keeping his equilibrium.  His hearing aids did not always 
help, and he had to read lips.  He talked loudly as he was 
unable to hear his own voice.  He also reported that he had 
an upcoming appointment on the 11th to be seen by a VA 
physician.  It does not appear that the record of this 
treatment is in the claims file.  Further, records reflect 
that additional evidence was submitted with a waiver of RO 
jurisdiction.  It does not appear that the information was 
associated with the record after the video hearing.

The Board finds that given the length of time since the last 
VA examination and the clinical evidence reflecting 
continuing treatment, a current examination is in order to 
ascertain the current extent of the service-connected 
bilateral hearing loss.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when a veteran 
alleges that his service-connected disability has worsened 
since he was previously examined, a new examination may be 
required to evaluate the current degree of impairment.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  Therefore, 
current VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to 
associate with the claims folder the 
information from the March 11, 2008 
doctor's visit.  AMC/RO should also ask 
appellant and his representative to 
submit copies of the evidence 
reportedly offered at the time of the 
March 2008 personal hearing before the 
undersigned.

2.  The AMC RO should schedule the 
veteran for a VA audiological examination 
with audiometric testing.  The 
examination report with test results 
should be associated with the veteran's 
claims file.

The claims file must be made available to 
and reviewed by the examiner(s) pursuant 
to conduction of the examination(s).  The 
examiner(s) must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  All 
testing deemed necessary should be 
performed.  All findings should be 
reported in detail.

3.  The AMC RO should review the case.  
If any benefit remains denied, the AMC RO 
should issue a supplemental statement of 
the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



